1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 RUTH ANN JOHNSON,
 3 MJRR, LLC,

 4       Plaintiff-Appellee,

 5 v.                                                                        NO. 29,005

 6 ADAM SILVA and
 7 ESTELLA SILVA,

 8       Defendants-Appellants.


 9 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
10 Gary M. Jeffreys , District Judge

11 Hofacket Law Firm, LLC
12 Jarod K. Hofacket
13 Deming, NM

14 for Appellee

15 Carlos K. Ogden
16 Deming, NM

17 for Appellants



18                             MEMORANDUM OPINION

19 CASTILLO, Judge.

20       Defendants appeal from the trial court’s order awarding Plaintiffs their attorney
 1 fees pursuant to Rule 1-011 NMRA. We issued a notice proposing to affirm, and

 2 Plaintiffs filed a timely memorandum in support. Defendants failed to file a response

 3 to our notice of proposed summary disposition. See Frick v. Veazey, 116 N.M. 246,

 4 247, 861 P.2d 287, 288 (Ct. App. 1993) (noting that “[f]ailure to file a memorandum

 5 in opposition constitutes acceptance of the disposition proposed in the calendar

 6 notice”). Therefore, for the reasons set forth in our notice of proposed summary

 7 disposition, we affirm the trial court’s order awarding Plaintiffs their attorney fees

 8 pursuant to Rule 1-011. Frick, 116 N.M. at 247, 861 P.2d at 288

 9        IT IS SO ORDERED.



10                                               ________________________________
11                                               CELIA FOY CASTILLO, Judge

12 WE CONCUR:



13 ________________________________
14 MICHAEL E. VIGIL, Judge



15 ________________________________
16 LINDA M. VANZI, Judge




                                             2